Title: From George Washington to David Forman, 7 March 1782
From: Washington, George
To: Forman, David


                        
                            Dear Sir
                            Philadelphia March 7th 1782
                        
                        Your favor of the 5th Inst. has just come to hand.
                        Exclusive of the objection I have, to the establishment of a precedent, for granting Passports to Citizens,
                            without the interference of the Civil Authority of the States to which they belong, I think, the circumstance of my
                            deviating from a fixed Rule, might in the present instance, be an occasion of suspicion to the Enemy & frustrate
                            the ends you have in view—I cannot therefore consider it adviseable or consistent with the line of conduct I have adopted,
                            to grant the Passport in question, but I have written to Governor Livingston on the subject, and doubt not, if there are
                            no particular reasons of policy operating against it, that the business will now be put in an easy & proper train
                            of execution. I am Dear Sir &c.

                    